Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Drawings
Amendment in paragraph 76 have overcome the drawing objection. Objections of the drawing are withdrawn. 
Specification
	Amendment in paragraph 19, 41, 45, 54, 63 and 81 of the specification overcome the objection. Objections of the specification are withdrawn.

Claim Objections
	Amendment/renumbering of the claims has overcome the improper claim renumbering. Objections to the claims are withdrawn. 

Claim Rejections - 35 USC § 112
	Amendment of claims 18 have overcome the rejection. Rejection to the claim is withdrawn.  

Claim Rejections - 35 USC § 101
	Amendment of the claims 1, 9, 13-15, 17-18 and 20-21 have come the rejection. Rejections have been withdrawn.


Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed 4/7/2021, with respect to Metten (US 2020/0085171 DE 10 2016 225 656.4) and Minagawa (US Patent Pub. No. 2016/0027190) have been fully considered and are persuasive.  The 35 USC 103 rejections has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The applicant’s amendment to claims 1, 23 and 24, which generally recited similar subject matter, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following:
“determining a colour relationship between the object and a plurality of , wherein the plurality of reference indicators of the first type are placed directly on a plurality of regions of the object, wherein the colour relationship is determined by analysing a plurality of image portions, each image portion comprising one of the plurality of regions of the plurality of reference indicators of the first type wherein the image portions are portions of the at least one image, wherein the image portions have been identified as comprising at least one of the plurality of reference indicators of the first type.”
The closest prior art found:
Metten (US 2020/0085171 DE 10 2016 225 656.4) teaches determined for a plurality of reference colours as the calibration information on the fibre in the digital image, wherein a reference colour value is assigned to each reference colour. The respective determined colour 
Minagawa (US Patent Pub. No. 2016/0027190) teaches storing relationships of color coordinates between a plurality of reference colors under each of a plurality of different light sources for each light source, with respect to the plurality of reference colors set in a color space and being different from one another; and a calculation unit for detecting color coordinates of the plurality of reference colors from an object image to be processed, and identifying a light source used in capturing of the object image according to a similarity between relationships of the detected color coordinates and the relationships of color coordinates stored in the storage unit for each light source.
However, Metten and Minagawa fail to teach, alone and in combination, “determining a colour relationship between the object and a plurality of , wherein the plurality of reference indicators of the first type are placed directly on a plurality of regions of the object, wherein the colour relationship is determined by analysing a plurality of image portions, each image portion comprising one of the plurality of regions of the plurality of reference indicators of the first type wherein the image portions are portions of the at least one image, wherein the image portions have been identified as comprising at least one of the plurality of reference indicators of the first type.”
Claims 1, 3-9, 11-15, 17-19, 21, 23-24 are allow and renumber as claims 1-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663